Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Pettition
Applicant filed a petition for withdrawn the abandonment filed on 7/22/2020 and the Pettition decision is granted which is sent out on 01/29/2021.  Below is a new Office Action as shown below.

Response to Arguments
Applicant's amendment filed 08/13/2019 have been fully considered and are moot in view new grounds of rejection. Examiner responds to the Applicant’s argument as the following reasons: With respect to the 103 Rejection: Applicant argues that Smith does not teach the independent claims 26, 35, 44 & 46 of “determining data indicative of a relative probability that each of a plurality of possible outgoing paths associated with a decision point of the road network will be taken by the vehicle using at least the average speed for the time period appropriate for the time at which the horizon is generated from the speed profile data associated with the segments defining the respective outgoing path ...” which is not claimed. 
Examiner recites Smith and newfound reference of Bechtolsheim (6405128) under 103 Rejection as shown below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (6184823) in view of Bechtolsheim (6405128). 
With regard to claims 26, 35, 44-46 & 48, Smith discloses a method of generating a horizon for use in an Advanced Driver Assistance System (ADAS) of a vehicle using stored digital map data, wherein the digital map data comprises a plurality of segments representative of roads of a road network, said method comprising:
determining a segment representing a road on which the vehicle is currently travelling based on an identified current location of the vehicle (positioning system 24, see at least 6:1-60+); 
using the determined segment to identify an upcoming decision point of the road network from the digital map data (map 110 and road network 120, see at least 7:50- 8:30+); 
determining an incoming path to the decision point with respect to which outgoing paths are to be defined (node at either end of a road segment or an intersection, see at least 7:64-67); 
identifying if the decision point is a roundabout (a plural junction) from the digital map data, and, when the decision point is determined to be a roundabout, treating the roundabout (a plural junction) as a single junction such that the 
determining data indicative of a relative probability that each of a plurality of possible outgoing paths associated with the decision point will be taken by the vehicle using one or more of stored digital location-based data, vehicle data and driver data, (geographic database 40, see at least 9:14-1067+); 
determining one or more predicted paths that the vehicle win be expected to travel in the immediate future at the decision point using the data indicative of a relative probability (search result indication as to which kind of navigable feature each of the displayed represent, see at least 26:1-35+) 
Smith fails to teach: determining data indicative of a relative probability that each of a plurality of possible outgoing paths associated with the decision point will be taken by the vehicle using one or more of stored digital location-based data, vehicle data and driver data, wherein the relative probability for each outgoing path is a respective portion of a specified total probability value for the decision point and the probabilities for each outgoing path sum to the specified total probability value, 
generating the horizon using the one or more predicted paths. Providing data associated with the generated horizon to one or more applications, the data associated with the generated horizon configured to be used by the one or more applications when controlling corresponding vehicle subsystems. 


	determining data indicative of a relative probability that each of a plurality of possible outgoing paths associated with the decision point will be taken by the vehicle using one or more of stored digital location-based data, vehicle data and driver data, wherein the relative probability for each outgoing path is a respective portion of a specified total probability value for the decision point and the probabilities for each outgoing path sum to the specified total probability value (data horizon program 110, see at least 4:40-5:30 & illustrates an electronic horizon superimposed on a portion of the road network, see at elast 13:30-14:32), 
generating the horizon using the one or more predicted paths (paths descriptors are generated, see at least 13:50-14:67+),
providing data associated with the generated horizon to one or more applications, the data associated with the generated horizon configured to be used by the one or more applications when controlling corresponding vehicle subsystems (the advanced driver assistance system map data architecture 100 provides access to map related data for use by advanced driver system applications 200, see ate last 4: 20-30 & 5:14-20+).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Smith by including to determining data indicative of a relative probability that each of a plurality of possible outgoing paths; generating the horizon using the one or more predicted paths, and providing data associated with the generated horizon to one or more applications, the data associated with the generated horizon configured to be used by the one or more applications when controlling corresponding vehicle subsystems as taught by Bechtolsheim. The combination of Smith and Bechtolsheim is an adapted improvement navigation.

With regard to claim 27, 36, Bechtolsheim teaches that each segment of the digital map data is associated with data indicative of one or more attributes of the road represented by the segment, and wherein the digital location-based data used to determine the data indicative of a relative probability comprises the attribute data (see at least 14:2-67+). 

With regard to claims 28, 37, Smith teaches that the attribute data includes data indicative of: a geometry of the road; a gradient of the road; an angle of the road: a road class of the road; a speed limit associated with the road; vehicle flow data Indicative of vehicle flow along the road; and vehicle speed profile data for the road (see at least 8:1 - 30). 

With regard to claims 29, 38, Smith teaches that the vehicle data Is data Indicative of one or more of vehicle type, vehicle speed, and historical movements of the vehicle, optionally a turn history of the vehicle (see at least 5:62-6:8). 



With regard to claims 31 & 40, Smith teaches that the data indicative of the relative probability that each of the possible outgoing paths wit! be taken is determined based on data indicative of historical paths taken by the individual driver and/or vehicle at the decision point (see at least 10:35-11:65+). 

With regard to claims 32 & 41, Smith teaches ranking the plurality of possible outgoing paths according to the likelihood that the vehicle may be expected to travel along the paths and/or determining a probability factor in respect of each path indicative of the relative probability that the path will be taken (see at least 10:35-11:65+). 

With regard to claims 33 & 42, Bechtolsheim teaches generating the horizon comprises predicting a most probable outgoing path and at least one alternative outgoing path that the vehicle maybe expected to travel in the immediate future at a decision point, wherein the stored digital location-based data, vehicle data and/or driver data is used in determining the most probable path and/or the at least one alternative path (see at least 13:30-60+). 

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGA X NGUYEN/Primary Examiner, Art Unit 3662